DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on September 24, 2021, has been entered.
Current Status of 16/892,377
This Office Action is responsive to the amended claim-set of September 14, 2020.
Claims 43-48 and 66-82 have been examined on the merits.  Claims 43 and 46-48 are currently amended.  Claims 44-45 are original.  Claims 66-82 are new.
Priority
Applicants identify the instant application, Serial #:  16/892,377, filed 06/04/2020, and having 1 RCE-type filing therein,as a division of 15/998,717, filed 08/16/2018, now U.S. Patent #:  10,849,892.  Application 15/998,717 Claims Priority from Provisional Application 62/546,974, filed 08/17/2017.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/24/2021 and 09/16/2021, were filed after the mailing date of the Notice of Allowance on September 21, 2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Conclusion
Claims 43-48 and 66-82 are allowable as written for the rationale stated within paragraphs 9-13 of the Non-Final Office Action of 05/27/2021.  This “Reasons For Allowance” is still valid for base claim 43, upon which all other claims depend.
The Examiner adds that there is no known motivation (and no known prior art reference providing a motivation) to select the specific N,N,N-trimethylethanolammonium (choline) salt, or the crystalline form of the salt, according to base claim 43, without raising legitimate hindsight reasoning concerns.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625